We think that the defendant was entitled to a continuance in this case, and that its exception to the refusal of the court to grant the motion to that effect must be sustained.
The practice of asking for an increase of the ad damnum at the beginning of the trial, in a case where the damages are unliquidated, is not to be commended, and as we said in O'Clair
v. R.I. Co., 27 R.I. 448, when the discussion of such a motion is permitted in the presence of the jury who are to decide the case, it is good ground for a continuance if the defendant desires it.
Case remanded to the Superior Court for a new trial.